Citation Nr: 0021932	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  95-39 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for a history of low 
back pain with herniated nucleus pulposus at L4-5, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from November 1978 to June 
1983 and from May 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a June 1995 rating decision by the Columbia, South 
Carolina Regional Office (RO).  In June 1998 the case was 
remanded for further development.  

In January 2000, the RO increased the rating for the service-
connected low back disorder to 20 percent, effective July 15, 
1998.  On a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law; it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded.  AB v. Brown, 6 Vet.App. 35 (1993).  Thus, the 
claim for an evaluation in excess of 20 percent remains in 
appellate status before the Board. 


FINDINGS OF FACT

1.  The veteran's service-connected back disability is 
primarily manifested by chronic low back pain with radiation 
into the lower extremities.

2.  The veteran's service-connected low back disability with 
herniated nucleus pulposus at L4-5 is manifested by not more 
than moderate limitation of motion; muscle spasm on extreme 
forward bending and unilateral loss of spine motion in the 
standing position; or moderate recurring attacks of 
intervertebral disc syndrome.


CONCLUSION OF LAW

A rating in excess of 20 percent for the veteran's service 
connected low back pain with herniated nucleus pulposus at 
L4-5 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Codes 5292, 5293, 
5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By a rating decision in September 1992, the RO granted 
service connection and assigned a noncompensable rating for 
history of low back pain with herniated nucleus pulposus, on 
the basis of service medical records and a June 1992.

On examination in June 1992 the veteran gave a history of 
chronic low back pain dating since a 1989 injury.  He 
complained of episodic pain in both lower legs, primarily 
involving the gastrocnemius muscle.  He denied any 
paresthesia involving his lower legs or bowel and bladder 
incontinence.  His last episode occurred while in the service 
in early 1992.  Extremity examination was without cyanosis, 
clubbing or edema.  Muscle strength was normal bilaterally 
and there was no evidence of sensory loss.  Deep tendon 
reflexes were 2+ bilaterally.  The remainder of the 
examination was unremarkable.  X-ray examination of the 
lumbar spine was within normal limits.  There was minimal 
scoliosis of the left apex left.  Vertebral body height and 
alignment were maintained throughout the lumbar spine.  Disc 
space height was also maintained.  There was no evidence of 
fracture, subluxation, or dislocation.  The clinical 
assessment was history of low back pain.  

The veteran filed a claim for increase in January 1995.  In 
support of his claim he submitted private treatment records 
dated from August 1994 to December 1994.  In pertinent part, 
these records reveal the veteran injured his back in July or 
August of 1994 while at work moving a large piece of 
furniture.  An October 1994 myelogram showed a large anterior 
defect at L4-5 causing moderate to severe stenosis.  The 
remainder of the interspaces were normal in appearance with 
no evidence of additional disc herniation.  A computerized 
tomography (CT) scan of the lumbar area showed the L3-4 and 
L5-S1 disc spaces were negative.  A central herniated disc 
was present at L4-5 impinging upon the thecal sac at this 
level as noted on the myelogram.  

In a December 1994 statement the veteran's private physician 
noted that although the veteran's back condition may have 
been pre-existing, it was not symptomatic prior to his 
accident and was at least aggravated and/or brought on or 
made more serious because of his work-related accident.  In a 
subsequent statement dated in February 1995, the veteran's 
private physician noted fairly extensive lumbar disc disease 
and a ruptured disc, which made it very painful and 
uncomfortable for the veteran to be in one position 
especially prolonged sitting.  

A medical report dated in June 1995 shows the veteran 
sustained mild lumbar strain in a motor vehicle accident.  

In a July 1995 letter to a claims technician at the State 
Accident Fund, the veteran's private physician stated the 
veteran injured his back in August 1994.  At that time the 
veteran had given a history of the onset of back pain while 
moving furniture and denied any previous significant injury 
to his lower back.

In August 1995, the veteran underwent back surgery for 
degenerative disc with progressively worsening symptoms.  
Prior to the operation he was experiencing bilateral L5 
symptoms.  Historically the symptoms had been worse on the 
left, although recently, the symptoms had been equally as bad 
on the right.  A CT scan showed status post interbody fusion 
at L4-5.  The bone graft fragments were not retropulsed.  

Treatment records dated from September 1995 to January 1996 
include a CT scan, which showed post-surgical changes at L4-5 
with interbody fusion.  There was mild posterior bulging of 
the bone graft material noted, but no extension into the 
spinal column.  There was also a moderate amount of edema in 
the overlying superficial soft tissue.  X-rays showed the L4-
5 interspace was narrowed and posterior alignment of 
vertebral bodies appeared normal.  A December 1995 myelogram 
showed mild disc bulges at virtually all levels.  The disc 
space at L3-4 was normal, but at L4-5 there was a bone graft 
within the disc space.  The graft material extended 
posteriorly and impinged on the right anterior margin of the 
thecal sac which was curved around the bony spicula.  
Inferiorly there was soft tissue density which impressed on 
the anterior margin of the sac imparting a concave 
impression.  There were bilateral laminectomy defects at L4-
5.  Recurrent disc was suspected.  

On evaluation in January 1996 the veteran continued to have 
back pain with radiation into both legs, which did not tend 
to lateralize.  Since the previous CT scan, a piece of bone 
fragment had retropulsed out of the disc space into the 
spinal canal, compressing the thecal sac and right L5 nerve 
root.  This had become progressively worse over the last 
several months and was the cause of the veteran's symptoms.  
The rest of the bone graft appeared to be solidifying nicely 
and a good graft was developing.  Examination showed straight 
leg raising bilaterally produced pain and paresthesia coming 
down to the great toe to the dorsum of the foot in an L5 
pattern.  This was worse on the right side than the left 
consistent with X-ray findings.  The veteran underwent 
further surgery in January 1996.  A postoperative report 
shows he was healing nicely and the radicular pain that he 
had prior to surgery was resolving.  He had shown significant 
improvement since the surgery.  

On evaluation in April 1996 it was noted that the veteran's 
symptoms were resolving "quite nicely."  However, he 
continued to complain of back pain and bilateral leg pain, 
worse on the left than the right.  The right side seemed to 
be doing better since taking the retropulsed bone fragment 
out and he was wearing a bone growth stimulator.  An April 
1996 X-ray report showed mild loss of disc space at both the 
L4-5 and L5-S1.  The vertebral body heights were well 
maintained.  The pedicles were intact and bony mineralization 
was normal.  The conclusion was mild lumbar spondylosis.  

A May 1996 CT scan showed the veteran was status post 
interbody fusion at L4-5.  The bone plug was retropulsed 2-3 
millimeters causing some flattening of the thecal sac at that 
level.  A small fleck of bone or calcification was seen in 
the left neural foramen.  Overall the findings were not as 
severe as the pre-operative study from December 1995.  On 
evaluation in June 1996 muscle strength testing was intact, 
but straight leg raising on the left produced some pain and 
paresthesia in an L5 type distribution.  The veteran 
indicated that wearing his back brace helped his back pain.  
He continued to have signs and symptoms of a mild L5 
radiculopathy.  The most recent evaluation in July 1996 
showed he still had some back pain and occasional paresthesia 
down his leg, especially with coughing or sneezing, but was 
doing better.  He reported that he had muscle spasms at night 
which tends to bother him the most.  

At a RO hearing in July 1996, the veteran testified that he 
could not sit or stand for prolonged periods and that he had 
problems with motion as well as recurring muscle spasms.  He 
testified that he had daily pain that it varied according to 
his activity level as well as the weather.  The veteran 
testified that he had difficulty sleeping due to the pain and 
muscle spasms.  He also testified that his physician told him 
he had sciatic nerve involvement.  The veteran also testified 
that he had trouble with bending and lifting.  

On VA examination in August 1996 the veteran complained of 
occasional aches and pains in his lower lumbar spine, 
exacerbated with activity and changes in the weather.  He 
worked as a security officer and reported that his job duties 
were not restricted by his low back pain.  He had no history 
of weight loss, fevers, chills, bladder or bowel changes.  He 
reported a cerebrovascular accident in September 1994 with 
residual numbness located along the left lower and left upper 
extremities.  Examination revealed the veteran stood with a 
reduced lordotic curve of his lumbar spine.  There was a 
normal thoracic kyphosis and no evidence of sclerotic 
deformity.  He was able to forward flex to 60 degrees and 
extend back to 10 degrees.  He was able to bend to the right 
and left to 20 degrees and rotate to 30 degrees, bilaterally.  
There was negative straight leg raising, bilaterally.  There 
was 5/5 strength in the left and right quadriceps, 
hamstrings, anterior tibialis, extensor hallucis longus and 
gastrocnemius psoas.  There was an increased left knee jerk 
compared to the right.  The right and left ankle jerk 
reflexes were present and symmetrical.  There was no evidence 
of hip pathology with ranging of the right and left hip.  The 
veteran was able to stand on his heels and toes without 
difficulty.  X-rays of the lumbar spine showed loss of the 
sacroiliac joint space with marked sclerosis.  There was a 
large syndesmophyte formation at the 5-1 level as well as the 
superior plate of L5 and L4.  There were smaller 
syndesmophytes at the 12-1, 1-2 and 3-4 levels.  The clinical 
impression was "writer's disease" with no current evidence 
of neurological impairment and moderate loss of range of 
motion in the lower lumbar spine.  

Private treatment records from September 1996 to July 1997 
primarily show evaluation and treatment for a cervical spine 
disorder not currently at issue.  A November 1996 X-ray 
showed mild to moderate disc space narrowing at L4-5.  
Additional VA outpatient treatment records dated from 1992 to 
1998 primarily show evaluation and treatment for various 
unrelated disorders.  

On VA examination in July 1998 the veteran complained of 
constant back pain with radiation down both lower 
extremities, worse with activity and that nothing helps.  
Active range of motion of his ankles in dorsiflexion was to 
20 degrees bilaterally and plantar flexion to 45 degrees, 
bilaterally.  Active range of motion of the hips was to 125 
degrees in flexion bilaterally.  Active range of motion of 
his knees was to 140 degrees in flexion bilaterally.  Hip 
abduction was to 45 degrees bilaterally.  Sensation was 
decreased to pinprick and light touch over the lower 
extremities in a nondermatomal distribution.  Muscle strength 
was 4/5 in the lower extremities bilaterally.  Straight leg 
raising at 10 degrees, worse with ankle plantar flexion.  The 
veteran had severe back pain on very light stroking of the 
paraspinal with no evidence of any muscle spasm or 
fasciculation.  Ranging of the back was greatly limited in 
all places with severe facial grimacing and ratcheting of his 
joints.  Ambulation appeared to be nonantalgic without the 
use of any assistive devices.  Heel and toe walking was 
within normal limits.  There were no other focal 
neuromuscular deficits.  The examiner noted the veteran some 
inconsistency between subjective and objective findings.  

On subsequent examination in July 1999 the veteran complained 
of intermittent back pain and that activity made it worse and 
rest helps.  On examination active range of motion of the 
lumbosacral spine in flexion in 60 degrees, which means he 
lacks about 15 degrees of normal flexion.  Extension was 30 
degrees which was normal.  Lateral flexion right and left was 
35 degrees, which was normal.  Active range of motion of the 
foot and ankle showed dorsiflexion was 20 degrees, 
bilaterally, plantar flexion was 45 degrees bilaterally, 
eversion was 20 degrees bilaterally, inversion was 30 degrees 
bilaterally, abduction was 10 degrees bilaterally, adduction 
was 20 degrees bilaterally.  These are all normal ranges of 
motion for the foot and ankle.  Great toe dorsiflexion was 
5/5.  There was no leg length discrepancy.  Straight leg 
raising was negative bilaterally.  Sensation was decreased to 
pinprick and light touch over the entire left side of the 
veteran's body; that is the left lower extremity, the abdomen 
and lateral and posterior chest wall, left upper extremity, 
neck and shoulders.  Muscle strength of the lower extremities 
was 5/5.  Deep tendon reflexes were 1+ at the knees and 
ankles.  There was no pain on palpation of the lumbosacral 
spine.  There was no evidence of any muscle spasm or 
fasciculation of the lumbosacral paraspinal muscles.  Gait 
was completely nonantalgic without the use of any assistive 
device and there was no limp.  Flexion of the knees was to 30 
degrees bilaterally.  Hip flexion was 130 degrees 
bilaterally.  External rotation was to 45 degrees 
bilaterally.  These are normal ranges of action of the knee 
and hip.  There were no other focal neuromuscular deficits.  

The examiner again noted that clinically the veteran had low 
back pain with some inconsistencies between subjective and 
objective findings.  As an example the examiner referred to 
the decreased sensation to pinprick and light touch over the 
entire left side of his body when the only surgery that the 
veteran has had was in the lumbosacral spine and prior 
surgery in the neck.  However, he has not had surgery in the 
thoracic spine so there should be no decreased sensation over 
the thoracic and abdominal areas of the body.  Moreover, the 
lumbosacral spine did not exhibit any weakened movement.  
There was no significant range of motion loss due to weakened 
movement or excess fatigability.  The veteran reported that 
when he overdoes things, the pain was worse.  The examiner 
stated that there would not be additional range of motion due 
to pain on use however, the veteran states that when uses it, 
it becomes more painful.  

The examiner stated that with regard to Diagnostic Code 5292, 
limitation of motion of the spine, the veteran had slight 
limitation.  With regard to Diagnostic Code 5293 
intervertebral disc syndrome would be considered moderate 
with recurring attacks.  With regard to Diagnostic Code 5295, 
lumbosacral spine strain, there was characteristic pain on 
motion.   

Additional private treatment records dated from April 1997 to 
May 1998 include a CT scan of the lumbar spine showed no 
herniated nucleus pulposus was identified.  There were 
relatively prominent degenerative facet changes at all imaged 
levels.  The degenerative changes cause foraminal 
encroachment particularly at the L4-5 and L5-S1 levels, the 
most impressive on the left at L4-5.  


Analysis

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  38 
C.F.R. § 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's lumbar spine is rated under Codes 5293 and 5295 
indicating that it involves intervertebral disc syndrome and 
may also be based on lumbar strain.  See 38 C.F.R. § 4.27 
(1999).

Under Code 5293, a 20 percent rating is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation is warranted for severe symptoms 
characterized by recurring attacks with intermittent relief.  
A 60 evaluation is the maximum evaluation for this diagnostic 
code, requiring evidence of a pronounced condition, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293 (1999).

The low back disorder may alternatively be rated under Code 
5295, as lumbosacral strain.  Under Code 5295, a 20 percent 
disability rating is warranted where there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  The next higher, 40 percent, 
rating is warranted when the lumbosacral strain is severe; 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295 (1999).

It is clear upon review of the record that the veteran 
suffered at least one and possibly more intervening injuries 
to his back following his separation from service.  In August 
1994, he injured his back in a work-related lifting injury.  
In June 1995 he sustained additional back injuries in a motor 
vehicle accident.  His chief complaints were of low back, 
upper back and neck pain with right leg symptoms. 

Having determined that the veteran did suffer an intervening 
injury or injuries to his back following service, the next 
pertinent question is to what extent the veteran's current 
symptoms, which are supported by the objective clinical 
record, are due to his service-connected back disorder, as 
opposed to any intervening back injury.  This is a medical 
question which must be addressed by a review of the pertinent 
medical evidence of record.

The Board notes that the veteran's first post service VA 
examination in June 1992 is essentially unremarkable and X-
ray examination of the lumbar spine was within normal limits.  
In addition there is no evidence that the veteran received 
ongoing treatment for his service-connected back disability 
until he reinjured his back in 1994 and again in 1995.  Of 
importance is the fact that after his 1994 back injury, the 
veteran required surgery for progressively worsening symptoms 
associated with degenerative disc disease.  The record shows 
that after 1994 the veteran was treated on a continual basis 
for chronic low back symptomatology.

The veteran's private physician in December 1994, noted that 
the veteran's preexisting back condition was not symptomatic 
prior to his accident and was at least aggravated and/or 
brought on or made more serious because of his work-related 
accident.  In a subsequent statement, in July 1995 the 
examiner reported that at the time of his 1994 injury the 
veteran denied any previous significant injury to his lower 
back.  

With respect to Code 5293 the records show that beginning in 
June 1992 the veteran complained of chronic low back pain 
with episodic radiation in the lower extremities.  In August 
1996 the examiner noted there was no current evidence of 
neurological impairment.  In July 1998 VA examination report, 
shows straight leg raising was to 10 degrees bilaterally and 
worse with ankle plantar flexion, but otherwise no 
significant neurological involvement was noted.  The most 
recent VA examination report, dated in July 1999, shows 
straight leg raising was negative bilaterally with no 
significant neurological involvement.  

Although VA examiners did find some decreased sensation there 
was no evidence of loss of muscle strength or significant 
neuropathy.  A May 1998 CT scan showed no herniated nucleus 
pulposus was identified.  Also despite evidence of 
degenerative changes involving L4-5 and L5-S1, significant 
neurological findings appropriate to those sites were not 
demonstrated.  Further, there was no evidence of abnormal 
back musculature indicative of spasm, sciatic neuropathy or 
absent ankle jerk.  While the evidentiary record does show 
some radiculopathy, given the general lack of significant 
neurological findings, the pronounced intervertebral disc 
syndrome required for a 60 percent rating under Code 5293 is 
not present.

Also there was no objective evidence of severe lumbosacral 
strain with listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion, as required for 
a 40 percent rating under Code 5295.  38 C.F.R. § 4.71a, 
(1999).  

Having carefully considered the entire record, the Board 
finds that the evidence clearly indicates that the majority 
of the veteran's current symptomatology is due to the 
intervening injury or injuries to his back and is not related 
to his service connected back disorder.  In further support 
of this finding, the Board notes that the majority of his 
current symptomatology arose after his intervening back 
injuries.  In so finding, the Board notes that there is no 
indication other than the veteran's contentions that his 
complained of symptomatology is due to his service-connected 
back disorder.  To the contrary, the veteran's private 
physician has indicated that the complained of residuals 
developed independently from the veteran's service-connected 
back disorder. 

The Board has also considered the applicability of other 
diagnostic codes for appropriately rating the service-
connected lumbar spine disability and notes that based solely 
on objective measurements of limitation of motion, the 
veteran would warrant only a 20 percent evaluation.  The July 
1999 examination showed forward flexion and extension of the 
lumbar spine were to 60 degrees and 30 degrees, respectively.  
Lateral flexion was to 35 degrees, bilaterally.  These 
findings reflect only slight limitation of lumbar motion.  
38 C.F.R. § 4.71a, Code 5292 (1999).

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to recognize further functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, here the current 20 percent rating adequately 
compensates the veteran for his limitation of motion and 
functional loss.  The Board notes that the 1999 VA orthopedic 
examination found no objective evidence of pain on motion, 
muscle atrophy or signs of neurological involvement.  
Moreover, the veteran's back disability has not been shown to 
result in muscle atrophy, point tenderness or an abnormal 
gait.  Further, there is no evidence of swelling, 
discoloration or weakness indicative of significant 
functional loss not already included in the assigned 20 
percent evaluation.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet.App. 194 (1997).

The Board has considered the veteran's hearing testimony in 
making this decision and considers the testimony credible 
insofar as the veteran described his symptoms and beliefs in 
the merits of his claim.  However, as a layperson, he is not 
competent to make medical determinations.  See e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claim. 

The Board therefore finds that the preponderance of the 
evidence is against the claim for an increased rating for 
lumbosacral spine arthritis and that the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

A rating higher than 20 percent for history of low back pain 
with herniated nucleus pulposus at L4-5, is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



- 14 -





- 1 -


